Citation Nr: 1733719	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an upper gastrointestinal disability, claimed as white spots of the mouth and esophagus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a right eye disability.  

3.  Entitlement to service connection for a left eye disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1951 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

These issues were previously presented to the Board in November 2016, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service.  

2.  A current upper gastrointestinal disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

3.  Symptoms of an upper gastrointestinal disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

4.  The Veteran has retained metallic fragments of the right cornea due to an in-service injury.  

5.  A current left eye disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

6.  Symptoms of a left eye disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for retained metallic fragments of the right cornea have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The appellant's VA treatment records, and any identified private treatment records have all been obtained.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disabilities.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence suggesting any link to service, nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Board notes that additional evidence was received by VA subsequent to the most recent supplemental statement of the case, issued in April 2017, and that this evidence was received without a waiver of AOJ consideration.  The substantive appeal in this case was received after February 2, 2013; thus, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  This change provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, the Board may consider the evidence in the first instance. 

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in or around Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  

In the present case, the Veteran had recognized naval service from November 1951 to November 1955.  These dates are outside the "Vietnam era", as defined by 38 U.S.C.A. § 101(29)(A) (defining the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975).  Thus, herbicide exposure is not presumed in the present case.  

a. Upper gastrointestinal disability

The Veteran asserts he has a current upper gastrointestinal disability, claimed as white spots of the mouth and esophageus, resulting from herbicide exposure in service.  

As noted above, the Veteran's service treatment records are not available and are presumed destroyed.  He has asserted onset of a chronic upper gastrointestinal disability during service.  Upon review of the record, however, the Board finds the preponderance of the evidence to be against such a claim, and service connection for an upper gastrointestinal disability must be denied.  

Even assuming the Veteran experienced symptoms of an upper gastrointestinal disability during service, the post-service evidence of record does not indicate the Veteran incurred a chronic disability during service, or that symptoms have been continuous since service separation.  The record indicates the Veteran did not seek VA or private treatment for such symptoms for many years after service.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, when the Veteran sought VA treatment beginning in 1988 for hemoptysis, diarrhea, and other gastrointestinal symptoms, he reported these symptoms had their onset within the past several years.  He also reported a 20-year smoking history at that time, with cessation in approximately 1981.  At no time did he report continuous gastrointestinal symptoms since service.  Moreover, clinical testing at that time was negative for a chronic gastrointestinal disability.  In May 1988, the Veteran underwent a flexible bronchoscopy, direct laryngoscopy, and nasopharyngoscopy at a VA medical center.  These tests were negative for evidence of mucosal ulceration, malignancy, or other disease.  The tongue and mouth were also within normal limits.  The impression was of a normal endoscopy and laryngoscopy.  

More recently, the Veteran has been diagnosed by VA examiners with a history of chronic thick mucosal production in the larynx and pharynx.  This reportedly began in 1981, when he quit smoking.  Chronic leukopenia and thrush have also been diagnosed; however, no examiner has indicated onset of these disabilities during service, or for many years thereafter.  Moreover, no competent expert has suggested a nexus between any incident of service, and a current gastrointestinal disability.  

The Board has also considered the Veteran's allegations of exposure to herbicides based on deployment in Vietnam during service.  As noted above, however, the Veteran had active duty service between 1951-55, well before any acknowledged use by U.S. forces of herbicides in Vietnam.  He asserts that the French military forces which occupied Vietnam at that time used herbicides, resulting in his exposure; he has not, however, presented any competent evidence of such usage.  In the absence of any competent evidence of herbicide exposure, such exposure is not presumed.  Furthermore, no current gastrointestinal disability for which the Veteran has been diagnosed is a presumptive disorder for VA purposes.  

Finally, the Veteran has himself alleged his current claimed disability of the upper gastrointestinal system had its onset in service, or is the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Gastrointestinal disorders are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for an upper gastrointestinal disability, claimed as spots of the mouth and esophagus.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Right Eye disability

The Veteran seeks service connection for a right eye disability.  He asserts that during service, a metal hose burst, resulting in metal fragments being embedded in his face and eyes.  

As noted above, the service treatment records are not available.  The Veteran's case was, however, reviewed by a VA physician.  This physician stated that the Veteran had "very subtle" metal fragments embedded in his right cornea.  According to the doctor, these fragments are so small that they have been missed during most eye examinations, with the exception of a November 2012 VA examination which also noted fragments in the right cornea.  January 2011 and December 2015 VA clinical notes also reflect the presence of metallic foreign objects in the Veteran's right cornea.  Thus, based on this evidence, the examiner concluded it was at least as likely as not these metallic fragments were the result of the in-service accident, as reported by the Veteran.  The doctor also cautioned, however, that these fragments were benign and were not the cause of any current visual deficits or disfigurement.  

In light of the above, the Board concludes that service connection is warranted for retained metallic fragments of the right cornea.  


c. Left eye disability

The Veteran asserts he has a current disability of the left eye resulting from an in-service injury in which metallic fragments were blown into his eye while using a high pressure air hose.  

As noted above, the Veteran's service treatment records are not available and are presumed destroyed.  Upon review of the record, the Board finds the preponderance of the evidence to be against such a claim, and service connection for a left eye disability must be denied.  

Even assuming the Veteran experienced symptoms of a disability of the left eye during service, the post-service evidence of record does not indicate the Veteran incurred a chronic disability during service, or that symptoms have been continuous since service separation.  The record indicates the Veteran did not seek VA or private treatment for such symptoms for many years after service.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, when the Veteran sought VA treatment beginning in 1988 for gastrointestinal and other unrelated symptoms, he did not report symptoms of the left eye at that time.  At no time did he report continuous left eye symptoms since service, and a left eye disability was not diagnosed at that time.  According to a December 1994 VA clinical notation, the Veteran first reported blurry vision at that time, with onset approximately two to three months prior.  He reported he was sprayed in the face with BB pellets in a hunting accident.  

More recently, the Veteran has been diagnosed by VA physicians with various left eye disabilities, to include cataracts and age-related macular degeneration; however, no physician has indicated onset of these disabilities during service, or for many years thereafter.  Moreover, no competent expert has suggested a nexus between any incident of service, and a current left eye disability.  In the absence of such evidence, service connection for a left eye disability is not warranted.  

Regarding the Veteran's contentions of metallic fragments in the left eye, such fragments of the right eye were identified by a VA physician, according to a May 2017 statement, as discussed above.  This statement, as well as the remainder of the competent evidence of record, is negative for any metallic fragments or other foreign bodies identified in the left eye.  In the absence of any competent evidence linking any current left eye disability to service, including the reported in-service accident, service connection for a left eye disability must be denied.  

Finally, the Veteran has himself alleged his current disabilities of the left eye had their onset in service, or are the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, visual disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for service connection for a left eye disability, claimed as metallic fragments in the left eye.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an upper gastrointestinal disability, claimed as white spots of the mouth and esophagus, is denied.  

Service connection for retained metallic fragments of the right cornea is granted.  

Service connection for a left eye disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


